Exhibit 10.4
2008 Amendment to
Employment Agreement
     THIS AMENDMENT (this “Amendment”), is made and entered into as of
December 31, 2008 by and between CENTRUE FINANCIAL CORPORATION, INC., a Delaware
corporation (the “Employer”), and Steven E. Flahaven (the “Executive”).
     A. The Executive serves as Head of Commercial Banking of Employer, and its
wholly-owned subsidiary, Centrue Bank (the “Bank”).
     B. The Employer and Executive have previously entered into an employment
agreement dated January 31, 2007 (the “Agreement”) and wish to amend the
Agreement to satisfy the requirements of Section 409A of the Internal Revenue
Code and to eliminate provisions of the Agreement that pertain only to
compensation or benefits that have already been paid.
     C. Except as otherwise provided in this Amendment, the Agreement shall
continue in full force and effect.
     NOW, THEREFORE, in consideration of the premises and of the covenants
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Employer and the Executive
agree to amend the Agreement as follows:
1. Section 1 of the Agreement is hereby amended to provide as follows:
Section 1. Term. The term of this Agreement and the Executive’s employment
hereunder shall be for a term of one year commencing on the Effective Date (the
“Term”), and may, in the discretion of the Employer’s board of directors, be
extended for one (1) or more additional years by resolution of the board of
directors prior to the first anniversary of the Effective Date and each
anniversary thereafter. The Term of the Agreement is extended for a period of 11
months beginning February 1, 2009 and ending December 31, 2009, upon execution
of this document by both parties.
2. Section 3(a) of the Agreement is hereby amended to provide as follows:
     (a) Base Compensation. Effective January 1, 2009, the Executive shall
receive an aggregate annual minimum Base Salary of $177,000 payable in
installments in accordance with the regular payroll schedule of the Bank (“Base
Salary”). Such Base Salary shall be subject to review annually commencing in
2009 and shall be maintained or increased during the term of this Agreement in
accordance with the Employer’s established management compensation policies and
plans.
3. Section 3(c) of the Agreement is amended to provide as follows:
     (c) Reimbursement of Expenses. The Executive shall be reimbursed, upon
submission of appropriate vouchers and supporting documentation, for all travel,
entertainment and other out-of-pocket expenses reasonably and necessarily
incurred by the

 



--------------------------------------------------------------------------------



 



Executive in the performance of his duties hereunder and shall be entitled to
attend seminars, conferences and meetings relating to the business of the
Employer consistent with the Employer’s or the Bank’s established policies in
that regard. Reimbursement under this section will be paid no later than
March 15 of the calendar year following the calendar year in which the expenses
were incurred
4. Section 3(g) of the Agreement is deleted in its entirety.

5. Section 5(c)(i) of the Agreement is amended to provide as follows:
     (i) In the event of the termination of this Agreement by the Employer prior
to the last day of the Term for any reason other than a termination in
accordance with the provisions of Section 5(e) (Termination for Cause), then
notwithstanding any mitigation of damages by the Executive, the Employer shall
pay the Executive a sum equal to the Executive’s Annual Compensation. In
addition, in the event Executive elects continuation coverage under the health
insurance programs maintained by the Employer, pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Employer shall
reimburse an amount equal to the premiums payable by the Executive; provided,
however, that the continued payment of these amounts by the Employer shall not
offset or diminish any compensation or benefits accrued as of the date of
termination. The term “Annual Compensation” shall mean the Executive’s then
current Base Salary and the Executive’s performance bonus for the most recently
completed annual performance period (including prior payments made under the
incentive plans of Employer).
6. Section 5(c)(ii) of the Agreement is amended to provide as follows:
     (ii) Payment to the Executive will be made on a monthly basis over the
twelve (12) month period immediately following the Executive’s termination of
employment. In no event shall any severance payable in monthly installments be
made after the last day of the second calendar year following the year in which
the Executive’s employment terminates. The amount of severance payable in
monthly installments shall not exceed the amount eligible for exemption as
separation pay under Treas. Reg. § 1.409A-1(b)(9) and to the extent Executive is
entitled to severance payments in excess of such amount, the Employer shall pay
Executive the excess amount on or before March 15 of the calendar year following
the year in which Executive’s employment terminates. Payment of the amounts due
under Section 5(c)(i) shall not be reduced in the event the Executive obtains
other employment following termination of employment by the Employer.
7. Section 5(d)(i) of the Agreement is amended to provide as follows:
     (i) a material reduction in the Executive’s Base Salary;
8. The final paragraph of Section 5(d) is amended to provide as follows:
Upon the occurrence of any event referenced in (i) through (vi) above, Executive
shall, within ninety (90) of such occurrence, provide Employer notice of the
existence of the condition. Upon receiving notice, Employer shall have no more
than thirty (30) days to remedy the condition. Executive shall have two years
from the date of the initial existence of

2



--------------------------------------------------------------------------------



 



one of the above events to terminate his employment under this section. The
Executive’s right to terminate employment due to a Constructive Discharge shall
not be affected by incapacities due to mental or physical illness and the
Executive’s continued employment or lack of notice hereunder shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting a Constructive Discharge.
9. The following paragraph is added to Section 5(h)(ii) to provide as follows:
Notwithstanding the definition of Change of Control set forth above, to the
extent that any payments under this Agreement are deemed to be deferred
compensation as such term is defined by Section 409A of the Internal Revenue
Code of 1986 (the “Code”), a Change of Control shall not have occurred unless
the event constitutes a “change in control event” as such term is defined by
Section 409A of the Internal Revenue Code of 1986 (the “Code”) and the
regulations promulgated thereunder.
10. The first sentence of Section 5(h)(iii) is amended to provide as follows:
     (iii) It is the intention of the Employer and the Executive that no portion
of any payment under this Agreement, or payments to or for the benefit of the
Executive under any other agreement or plan, be deemed to be an “Excess
Parachute Payment” as defined in Section 280G of the Code.
11. Section 10(i) of the Agreement is amended to provide as follows:
     (i) Internal Revenue Code Section 409A. Notwithstanding anything contained
herein to the contrary, if at the time of a termination of employment,
(i) Employee is a “specified employee” as defined in Code Section 409A, and the
regulations and guidance thereunder in effect at the time of such termination,
and, (ii) any of the payments or benefits provided hereunder may constitute
“deferred compensation” under 409A, then, and only to the extent required by
such provisions, the date of payment of such payments or benefits otherwise
provided shall be delayed for a period of up to six (6) months following the
date of termination. The parties intend, however, that this Agreement shall be
exempt from the 409A as either a separation pay arrangement or a short term
deferral of compensation.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              Centrue Financial Corporation, Inc.   Steven E. Flahaven    
 
           
By:
  /s/Heather M. Hammitt   /s/Steven E. Flahaven    
 
            Its: EVP/Head of HR & Corporate Communications        

3